Citation Nr: 9911654	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals of a sebaceous cyst involving the 
left superior eyelid.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the RO.  



REMAND

In August 1998, the veteran testified at a hearing before 
this Member of the Board, that the cyst involving his left 
eye which required surgery in service was actually located in 
the area between the eye and the eyebrow, almost out on the 
cheek.  He noted that, in 1993, he began to experience 
swelling about the left eye and bumps began to form on his 
eyelid.  According to the veteran, he was informed by a VA 
physician that these "bumps" were the same condition as 
that experienced in service.  

The veteran further testified that, starting in approximately 
1993, a nodule began to develop below his left eye which 
ultimately required surgical removal in 1994.  Once again, he 
stated that the VA physician had told him that the problem 
was reminiscent of his previous condition.  He described 
current symptoms including soreness about the left eye, 
swelling of the upper left eyelid, excessive tearing and the 
presence of a yellowish-white liquid that forms over the eye.  

Although the veteran submitted several VA outpatient 
treatment records in support of his claim, the Board notes 
that he was not afforded a VA examination to evaluate the 
current severity of the service-connected residuals of a 
sebaceous cyst involving the left superior eyelid.  

Hence, the Board finds that a contemporaneous examination to 
determine the current severity of the veteran's service-
connected sebaceous cyst residuals involving the left eyelid, 
as well as association with the claims file of any records of 
treatment or evaluation for symptoms related to this 
condition, would materially assist in the adjudication of the 
veteran's claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
residuals of a sebaceous cyst involving 
the left eyelid since August 1998.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
residuals of a sebaceous cyst involving 
the left eyelid.  All indicated studies 
should be conducted and the claims folder 
should be made available to the examiner 
for review.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  Any opinion 
expressed must be accompanied by a 
complete rationale. 

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


